UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 16, 2015 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ● Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ● Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ● Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ● Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition Item 7.01 Regulation FD Disclosure The following information is furnished pursuant to Items 2.02 and 7.01: On October 16, 2015, Ames National Corporation issued a News Release announcing financial results for the three and nine months ended September 30, 2015. A copy of the News Release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (d) The following exhibit is furnished as part of this Report: Exhibit No. Description 99.1 News Release dated October 16, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date: October 16, 2015 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, Chief Executive Officer and President EXHIBIT INDEX Exhibit No. Description 99.1News Release dated October 16, 2015
